

	

		II

		109th CONGRESS

		1st Session

		S. 562

		IN THE SENATE OF THE UNITED STATES

		

			March 8, 2005

			Mr. DeWine (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To amend title 23, United States Code, to

		  improve the highway safety improvement program and provide for a proportional

		  obligation of amounts made available for the highway safety improvement

		  program.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Safe Streets and Highways Act of

			 2005.

		

			2.

			Highway safety Improvement program

			

				(a)

				Safety Improvement

				

					(1)

					In general

					Section 148 of title 23,

			 United States Code, is amended to read as follows:

					

						

							148.

							Highway safety improvement program

							

								(a)

								Definitions

								In this section:

								

									(1)

									Driver conditioning

									The term driver

				conditioning means the process by which drivers learn to respond to

				specific road conditions and traffic patterns that generally remain consistent

				over time, making the driver susceptible to error when confronted with minor

				changes in those road conditions or traffic patterns.

								

									(2)

									Highway safety Improvement program

									The term highway

				safety improvement program means the program carried out under this

				section.

								

									(3)

									Highway safety Improvement project

									

										(A)

										In general

										The term highway

				safety improvement project means a project described in the State

				strategic highway safety plan that—

										

											(i)

											corrects or improves a

				hazardous road location or feature; or

										

											(ii)

											addresses a highway safety

				problem.

										

										(B)

										Inclusions

										The term highway

				safety improvement project includes a project for—

										

											(i)

											an intersection safety

				improvement;

										

											(ii)

											pavement and shoulder

				widening (including addition of a passing lane to remedy an unsafe

				condition);

										

											(iii)

											installation of rumble

				strips or another warning device, if the rumble strips or other warning devices

				do not adversely affect the safety or mobility of bicyclists and

				pedestrians;

										

											(iv)

											installation of a

				skid-resistant surface at an intersection or other location with a high

				frequency of accidents;

										

											(v)

											an improvement for

				pedestrian or bicyclist safety;

										

											(vi)

											(I)

												construction of any project

				for the elimination of hazards at a railway-highway crossing that is eligible

				for funding under section 130, including the separation or protection of grades

				at railway-highway crossings;

											

												(II)

												construction of a

				railway-highway crossing safety feature; or

											

												(III)

												the conduct of a model

				traffic enforcement activity at a railway-highway crossing;

											

											(vii)

											construction of a traffic

				calming feature;

										

											(viii)

											elimination of a roadside

				obstacle;

										

											(ix)

											improvement of highway

				signage and pavement markings, including improvements designed to implement

				minimum retroflectivity standards in compliance with section 406 of the

				Department of Transportation and Related Agencies Appropriations Act, 1993 (106

				Stat. 1564), and signage designed to identify high-crash locations or address

				driver conditioning hazards;

										

											(x)

											installation of a priority

				control system for emergency vehicles at signalized intersections;

										

											(xi)

											installation of a traffic

				control or other warning device at a location with high accident

				potential;

										

											(xii)

											safety-conscious

				planning;

										

											(xiii)

											improvement in the

				collection and analysis of crash data;

										

											(xiv)

											planning, integrated,

				interoperable emergency communications, equipment, operational activities, or

				traffic enforcement activities (including police assistance) relating to

				workzone safety;

										

											(xv)

											installation of guardrails,

				barriers (including barriers between construction work zones and traffic lanes

				for the safety of motorists and workers), and crash attenuators;

										

											(xvi)

											the addition or

				retrofitting of structures or other measures to eliminate or reduce accidents

				involving vehicles and wildlife; or

										

											(xvii)

											installation and

				maintenance of signs (including fluorescent, yellow-green signs) at

				pedestrian-bicycle crossings and in school zones.

										

									(4)

									Safety project under any other Section

									

										(A)

										In general

										The term safety

				project under any other section means a project carried out for the

				purpose of safety under any other section of this title.

									

										(B)

										Inclusion

										The term safety

				project under any other section includes a project to—

										

											(i)

											promote the awareness of

				the public and educate the public concerning highway safety matters; or

										

											(ii)

											enforce highway safety

				laws.

										

									(5)

									State highway safety Improvement program

									The term State

				highway safety improvement program means projects or strategies included

				in the State strategic highway safety plan carried out as part of the State

				transportation improvement program under section 135(f).

								

									(6)

									State strategic highway safety plan

									The term State

				strategic highway safety plan means a plan developed by the State

				transportation department that—

									

										(A)

										is developed after

				consultation with—

										

											(i)

											a highway safety

				representative of the Governor of the State;

										

											(ii)

											regional transportation

				planning organizations and metropolitan planning organizations, if any;

										

											(iii)

											representatives of major

				modes of transportation;

										

											(iv)

											State and local traffic

				enforcement officials;

										

											(v)

											persons responsible for

				administering section 130 at the State level;

										

											(vi)

											representatives conducting

				Operation Lifesaver;

										

											(vii)

											representatives conducting

				a motor carrier safety program under section 31104 or 31107 of title 49;

										

											(viii)

											motor vehicle

				administration agencies; and

										

											(ix)

											other major State and local

				safety stakeholders;

										

										(B)

										analyzes and makes

				effective use of State, regional, or local crash data;

									

										(C)

										addresses engineering,

				management, operation, education, enforcement, and emergency services elements

				(including integrated, interoperable emergency communications) of highway

				safety as key factors in evaluating highway projects;

									

										(D)

										considers safety needs of,

				and high-fatality segments of, public roads;

									

										(E)

										considers the results of

				State, regional, or local transportation and highway safety planning

				processes;

									

										(F)

										describes a program of

				projects or strategies to reduce or eliminate safety hazards;

									

										(G)

										is approved by the Governor

				of the State or a responsible State agency; and

									

										(H)

										is consistent with the

				requirements of section 135(f).

									

								(b)

								Program

								

									(1)

									In general

									The Secretary shall carry

				out a highway safety improvement program.

								

									(2)

									Purpose

									The purpose of the highway

				safety improvement program shall be to achieve a significant reduction in

				traffic fatalities and serious injuries on public roads.

								

								(c)

								Eligibility

								

									(1)

									In general

									To obligate funds

				apportioned under section 104(b)(5) to carry out this section, a State shall

				have in effect a State highway safety improvement program under which the

				State—

									

										(A)

										develops and implements a

				State strategic highway safety plan that identifies and analyzes highway safety

				problems and opportunities as provided in paragraph (2);

									

										(B)

										produces a program of

				projects or strategies to reduce identified safety problems;

									

										(C)

										evaluates the plan on a

				regular basis to ensure the accuracy of the data and priority of proposed

				improvements; and

									

										(D)

										submits to the Secretary an

				annual report that—

										

											(i)

											describes, in a clearly

				understandable fashion, not less than 25 percent of locations determined by the

				State, using criteria established in accordance with paragraph (2)(B)(ii), as

				exhibiting the most severe safety needs; and

										

											(ii)

											contains an assessment

				of—

											

												(I)

												potential remedies to

				hazardous locations identified;

											

												(II)

												estimated costs associated

				with those remedies; and

											

												(III)

												impediments to

				implementation other than cost associated with those remedies.

											

									(2)

									Identification and analysis of highway safety problems and

				opportunities

									As part of the State

				strategic highway safety plan, a State shall—

									

										(A)

										have in place a crash data

				system with the ability to perform safety problem identification and

				countermeasure analysis;

									

										(B)

										based on the analysis

				required by subparagraph (A)—

										

											(i)

											identify hazardous

				locations, sections, and elements (including roadside obstacles,

				railway-highway crossing needs, and unmarked or poorly marked roads) that

				constitute a danger to motorists, bicyclists, pedestrians, and other highway

				users; and

										

											(ii)

											using such criteria as the

				State determines to be appropriate, establish the relative severity of those

				locations, in terms of accidents, injuries, deaths, traffic volume levels, and

				other relevant data;

										

										(C)

										adopt strategic and

				performance-based goals that—

										

											(i)

											address traffic safety,

				including behavioral and infrastructure problems and opportunities on all

				public roads;

										

											(ii)

											focus resources on areas of

				greatest need; and

										

											(iii)

											are coordinated with other

				State highway safety programs;

										

										(D)

										advance the capabilities of

				the State for traffic records data collection, analysis, and integration with

				other sources of safety data (such as road inventories) in a manner

				that—

										

											(i)

											complements the State

				highway safety program under chapter 4 and the commercial vehicle safety plan

				under section 31102 of title 49;

										

											(ii)

											includes all public

				roads;

										

											(iii)

											identifies hazardous

				locations, sections, and elements on public roads that constitute a danger to

				motorists, bicyclists, pedestrians, and other highway users; and

										

											(iv)

											includes a means of

				identifying the relative severity of hazardous locations described in clause

				(iii) in terms of accidents, injuries, deaths, and traffic volume

				levels;

										

										(E)

										(i)

											determine priorities for

				the correction of hazardous road locations, sections, and elements (including

				railway-highway crossing improvements), as identified through crash data

				analysis;

										

											(ii)

											identify opportunities for

				preventing the development of such hazardous conditions; and

										

											(iii)

											establish and implement a

				schedule of highway safety improvement projects for hazard correction and

				hazard prevention; and

										

										(F)

										(i)

											establish an evaluation

				process to analyze and assess results achieved by highway safety improvement

				projects carried out in accordance with procedures and criteria established by

				this section; and

										

											(ii)

											use the information

				obtained under clause (i) in setting priorities for highway safety improvement

				projects.

										

								(d)

								Eligible projects

								

									(1)

									In general

									A State may obligate funds

				apportioned to the State under section 104(b)(5) to carry out—

									

										(A)

										any highway safety

				improvement project on any public road or publicly owned bicycle or pedestrian

				pathway or trail; or

									

										(B)

										as provided in subsection

				(e), for other safety projects.

									

									(2)

									Use of other funding for safety

									

										(A)

										Effect of Section

										Nothing in this section

				prohibits the use of funds made available under other provisions of this title

				for highway safety improvement projects.

									

										(B)

										Use of other funds

										States are encouraged to

				address the full scope of their safety needs and opportunities by using funds

				made available under other provisions of this title (except a provision that

				specifically prohibits that use).

									

								(e)

								Flexible funding for States with a strategic highway safety

				plan

								

									(1)

									In general

									To further the

				implementation of a State strategic highway safety plan, a State may use up to

				25 percent of the amount of funds made available under this section for a

				fiscal year to carry out safety projects under any other section as provided in

				the State strategic highway safety plan.

								

									(2)

									Other Transportation and highway safety plans

									Nothing in this subsection

				requires a State to revise any State process, plan, or program in effect on the

				date of enactment of this section.

								

								(f)

								Reports

								

									(1)

									In general

									A State shall submit to the

				Secretary a report that—

									

										(A)

										describes progress being

				made to implement highway safety improvement projects under this

				section;

									

										(B)

										assesses the effectiveness

				of those improvements; and

									

										(C)

										describes the extent to

				which the improvements funded under this section contribute to the goals

				of—

										

											(i)

											reducing the number of

				fatalities on roadways;

										

											(ii)

											reducing the number of

				roadway-related injuries;

										

											(iii)

											reducing the occurrences of

				roadway-related crashes;

										

											(iv)

											mitigating the consequences

				of roadway-related crashes; and

										

											(v)

											reducing the occurrences of

				roadway-railroad grade crossing crashes.

										

									(2)

									Contents; schedule

									The Secretary shall

				establish the content and schedule for a report under paragraph (1).

								

									(3)

									Transparency

									The Secretary shall make

				reports under subsection (c)(1)(D) available to the public through—

									

										(A)

										the Internet site of the

				Department; and

									

										(B)

										such other means as the

				Secretary determines to be appropriate.

									

									(4)

									Discovery and admission into evidence of certain reports,

				surveys, and information

									Notwithstanding any other

				provision of law, reports, surveys, schedules, lists, or data compiled or

				collected for any purpose directly relating to paragraph (1) or subsection

				(c)(1)(D), or published by the Secretary in accordance with paragraph (3),

				shall not be subject to discovery or admitted into evidence in a Federal or

				State court proceeding or considered for other purposes in any action for

				damages arising from any occurrence at a location identified or addressed in

				such reports, surveys, schedules, lists, or other data.

								

								(g)

								Federal share of highway safety Improvement projects

								Except as provided in

				sections 120 and 130, the Federal share of the cost of a highway safety

				improvement project carried out with funds made available under this section

				shall be 90 percent.

							

								(h)

								Funds for bicycle and pedestrian safety

								A State shall allocate for

				bicycle and pedestrian improvements in the State a percentage of the funds

				remaining after implementation of sections 130(e) and 150, in an amount that is

				equal to or greater than the percentage of all fatal crashes in the States

				involving bicyclists and pedestrians.

							

								(i)

								Roadway safety improvements for older drivers and

				pedestrians

								For each of fiscal years

				2005 through 2010, $25,000,000 is authorized to be appropriated out of the

				Highway Trust Fund (other than the Mass Transit Account) for projects in all

				States to improve traffic signs and pavement markings in a manner consistent

				with the recommendations included in the publication of the Federal Highway

				Administration entitled Guidelines and Recommendations to Accommodate

				Older Drivers and Pedestrians (FHWA–RD–01–103) and dated October

				2001.

							.

				

					(2)

					Allocations of apportioned funds

					Section 133(d) of title 23,

			 United States Code, is amended—

					

						(A)

						by striking paragraph

			 (1);

					

						(B)

						by redesignating paragraphs

			 (2) through (5) as paragraphs (1) through (4), respectively;

					

						(C)

						in paragraph (2) (as

			 redesignated by subparagraph (B))—

						

							(i)

							in the first sentence of

			 subparagraph (A)—

							

								(I)

								by striking

			 subparagraphs (C) and (D) and inserting subparagraph

			 (C); and

							

								(II)

								by striking 80

			 percent and inserting 90 percent;

							

							(ii)

							in subparagraph (B), by

			 striking tobe and inserting to be;

						

							(iii)

							by striking subparagraph

			 (C);

						

							(iv)

							by redesignating

			 subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively;

			 and

						

							(v)

							in subparagraph (C) (as

			 redesignated by clause (iv)), by adding a period at the end; and

						

						(D)

						in paragraph (4)(A) (as

			 redesignated by subparagraph (B)), by striking paragraph (2) and

			 inserting paragraph (1).

					

					(3)

					Administration

					Section 133(e) of title 23,

			 United States Code, is amended in each of paragraphs (3)(B)(i), (5)(A), and

			 (5)(B) of subsection (e), by striking (d)(2) each place it

			 appears and inserting (d)(1).

				

					(4)

					Conforming amendments

					

						(A)

						The analysis for chapter 1 of

			 title 23, United States Code, is amended by striking the item relating to

			 section 148 and inserting the following:

						

							

								148. Highway safety improvement

				program

							

							.

					

						(B)

						Section 104(g) of title 23,

			 United States Code, is amended in the first sentence by striking

			 sections 130, 144, and 152 of this title and inserting

			 sections 130 and 144.

					

						(C)

						Section 126 of title 23,

			 United States Code, is amended—

						

							(i)

							in subsection (a), by

			 inserting under after State’s apportionment;

			 and

						

							(ii)

							in subsection (b)—

							

								(I)

								in the first sentence, by

			 striking the last sentence of section 133(d)(1) or to section 104(f) or

			 to section 133(d)(3) and inserting section 104(f) or

			 133(d)(2); and

							

								(II)

								in the second sentence, by

			 striking or 133(d)(2).

							

						(D)

						Sections 154, 164, and 409 of

			 title 23, United States Code, are amended by striking 152 each

			 place it appears and inserting 148.

					

				(b)

				Apportionment of highway safety Improvement program

			 funds

				Section 104(b) of title 23,

			 United States Code, is amended—

				

					(1)

					in the matter preceding

			 paragraph (1), by inserting after Improvement program, the

			 following: the highway safety improvement program,; and

				

					(2)

					by adding at the end the

			 following:

					

						

							(5)

							Highway safety Improvement program

							

								(A)

								In general

								For the highway safety

				improvement program, in accordance with the following formula:

								

									(i)

									25 percent of the

				apportionments in the ratio that—

									

										(I)

										the total lane miles of

				Federal-aid highways in each State; bears to

									

										(II)

										the total lane miles of

				Federal-aid highways in all States.

									

									(ii)

									40 percent of the

				apportionments in the ratio that—

									

										(I)

										the total vehicle miles

				traveled on lanes on Federal-aid highways in each State; bears to

									

										(II)

										the total vehicle miles

				traveled on lanes on Federal-aid highways in all States.

									

									(iii)

									35 percent of the

				apportionments in the ratio that—

									

										(I)

										the estimated tax payments

				attributable to highway users in each State paid into the Highway Trust Fund

				(other than the Mass Transit Account) in the latest fiscal year for which data

				are available; bears to

									

										(II)

										the estimated tax payments

				attributable to highway users in all States paid into the Highway Trust Fund

				(other than the Mass Transit Account) in the latest fiscal year for which data

				are available.

									

								(B)

								Minimum apportionment

								Notwithstanding

				subparagraph (A), each State shall receive a minimum of

				1/2 of 1 percent of the funds apportioned under this

				paragraph.

							.

				

				(c)

				Elimination of hazards relating to Railway-Highway

			 crossings

				

					(1)

					Funds for Railway-Highway crossings

					Section 130(e) of title 23,

			 United States Code, is amended by inserting before At least the

			 following: For each fiscal year, at least $200,000,000 of the funds

			 authorized and expended under section 148 shall be available for the

			 elimination of hazards and the installation of protective devices at

			 railway-highway crossings..

				

					(2)

					Biennial reports to congress

					Section 130(g) of title 23,

			 United States Code, is amended in the third sentence—

					

						(A)

						by inserting and the

			 Committee on Commerce, Science, and Transportation, after Public

			 Works; and

					

						(B)

						by striking not later

			 than April 1 of each year and inserting every other

			 year.

					

					(3)

					Expenditure of funds

					Section 130 of title 23,

			 United States Code, is amended by adding at the end the following:

					

						

							(k)

							Expenditure of funds

							Funds made available to

				carry out this section shall be—

							

								(1)

								available for expenditure

				on compilation and analysis of data in support of activities carried out under

				subsection (g); and

							

								(2)

								apportioned in accordance

				with section 104(b)(5).

							.

				

				(d)

				Transition

				

					(1)

					Implementation

					Except as provided in

			 paragraph (2), the Secretary shall approve obligations of funds apportioned

			 under section 104(b)(5) of title 23, United States Code (as added by subsection

			 (b)) to carry out section 148 of that title, only if, not later than October 1

			 of the second fiscal year after the date of enactment of this Act, a State has

			 developed and implemented a State strategic highway safety plan as required

			 under section 148(c) of that title.

				

					(2)

					Interim period

					

						(A)

						In general

						Before October 1 of the

			 second fiscal year after the date of enactment of this Act and until the date

			 on which a State develops and implements a State strategic highway safety plan,

			 the Secretary shall apportion funds to a State for the highway safety

			 improvement program and the State may obligate funds apportioned to the State

			 for the highway safety improvement program under section 148 for projects that

			 were eligible for funding under sections 130 and 152 of that title, as in

			 effect on the day before the date of enactment of this Act.

					

						(B)

						No strategic highway safety plan

						If a State has not developed

			 a strategic highway safety plan by October 1 of the second fiscal year after

			 the date of enactment of this Act, but demonstrates to the satisfaction of the

			 Secretary that progress is being made toward developing and implementing such a

			 plan, the Secretary shall continue to apportion funds for 1 additional fiscal

			 year for the highway safety improvement program under section 148 of title 23,

			 United States Code, to the State, and the State may continue to obligate funds

			 apportioned to the State under this section for projects that were eligible for

			 funding under sections 130 and 152 of that title, as in effect on the day

			 before the date of enactment of this Act.

					

						(C)

						Penalty

						If a State has not adopted a

			 strategic highway safety plan by the date that is 2 years after the date of

			 enactment of this Act, funds made available to the State under section 1101(6)

			 shall be redistributed to other States in accordance with section 104(b)(3) of

			 title 23, United States Code.

					

